DETAILED ACTION
Claims 1-9 filed March 19th 2020 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US2018/0283843) in view of Usui (US2017/0030119)

 	Consider claim 1, where Adams teaches an input operation detector comprising: an operation detection electrode configured to detect an input operation from a capacitance change resulting from an approaching detection subject; (See Adams figure 7 and paragraph 64, 71 where the electrodes 50, 52, and 53 form a door handle proximity sensor which use capacitance to detect a user’s hand )  and a wetting detection electrode arranged next to the operation detection electrode, wherein water from an outer surface of a vehicle (See Adams paragraph 63-64, 71-75 where Adams discusses carbon electrodes 58, 60 located next to the door handle proximity sensor where the presence of rain water will increase the signal between electrodes 58, 60), wherein if the wetting detection electrode does not detect water, the operation detection electrode has a greater capacitance change sensitivity than the wetting detection electrode to the approach of the detection subject, (See Adams paragraphs 69-75 where Adams discusses that a detected object will be grounded if a user’s hand is detected and a grounded object will have a greater effect and cause a decrease in capacitance on the electrodes 50, 52, and 54) and if the water collection portion includes water, the wetting detection electrode has a greater capacitance change sensitivity than the operation detection electrode to the water. (See Adams paragraphs 69-75 where Adams discusses that a detected object will be floated if water is detected and the floating object will drive the signal on the carbon electrodes 58, 60 more positive, thus having more change sensitivity)
 	Adams teaches a wetting detection electrode, however Adams does not explicitly teach a wetting detection electrode, wherein water from an outer surface of a vehicle, when the vehicle is wet, collects at a location referred to as a water collection portion, and the wetting detection electrode is closer to the water collection portion than the operation detection electrode, wherein if the water collection portion does not include water. However, in the same field of endeavor of capacitive sensors mount on vehicle doors Usui teaches wetting detection electrode, wherein water from an outer surface of a vehicle, when the vehicle is wet, collects at a location referred to as a water collection portion, and the wetting detection electrode is closer to the water collection portion than the operation detection electrode, wherein if the water collection portion does not include water. (See Usui figures 3A, 4A-C, 5A, 5B and paragraphs 83-96 where Usui teaches a contact sensing electrode 132 located within a guide groove 19 designed to collect water such that a water level 9A can be detected. The contact sensing LSI can discriminate whether the human hand or a water droplet is in contact with the contact sensing electrode 132 based upon the sensed capacitance value.) Therefore, it would have been obvious for one of ordinary skill in the art to substitute the wetting detection electrode of Adams with . One of ordinary skill in the art would have been motivated to perform the substitution for the advantage of/ benefit of substituting the more expensive (at the time of filing) carbon electrode for other electrode configurations that can use cheaper materials and thereby reduce cost.  

 	Consider claim 2, where Adams in view of Usui teaches the input operation detector according to claim 1, comprising an operation determination prohibiting unit configured to prohibit determination of detection of the input operation from the capacitance change when the wetting detection electrode has a greater capacitance change sensitivity than the operation detection electrode. (See Adams paragraphs 69-75 where Adams discusses that a detected object will be floated if water is detected and the floating object will drive the signal on the carbon electrodes 58, 60 more positive, thus having more change sensitivity)

 	Consider claim 4, where Adams in view of Usui teaches the input operation detector according to claim 1, wherein the wetting detection electrode is configured to have a smaller capacitance than the operation detection electrode if the detection subject approaches when the water collection portion does not include water, and the wetting detection electrode is configured to have a greater capacitance than the operation detection electrode when the water collection portion includes water. (See Usui figures 3A, 4A-C, 5A, 5B and paragraphs 83-96 where Usui teaches a contact sensing electrode 132 located within a guide groove 19 designed to collect water such that a water level 9A can be detected. The contact sensing LSI can discriminate whether the human hand or a water droplet is in contact with the contact sensing electrode 132 based upon the sensed capacitance value. The sensed value drops when the electrode is in contact with water.) Therefore, it would have been obvious for one of ordinary skill in the art to substitute the wetting detection electrode of Adams with the contact sensing . One of ordinary skill in the art would have been motivated to perform the substitution for the advantage of/ benefit of substituting the more expensive (at the time of filing) carbon electrode for other electrode configurations that can use cheaper materials and thereby reduce cost.  

 	Consider claim 5, where Adams in view of Usui teaches the input operation detector according to claim 1, wherein the water collection portion is configured by a lower frame of a window portion in a door of the vehicle, and the operation detection electrode and the wetting detection electrode are arranged upward from the lower frame. (See Usui figures 3A, 4A-C, 5A, 5B and paragraphs 83-96 where Usui teaches a contact sensing electrode 132 located within a guide groove 19 and positioned on the car door handle which is typically located by a lower frame of a window portion in a door of the vehicle.) Therefore, it would have been obvious for one of ordinary skill in the art to substitute the wetting detection electrode of Adams with the contact sensing electrode 132 and guide groove 19 of Usui. One of ordinary skill in the art would have been motivated to perform the substitution for the advantage of/ benefit of substituting the more expensive (at the time of filing) carbon electrode for other electrode configurations that can use cheaper materials and thereby reduce cost.  

 	Consider claim 6, where Adams in view of Usui teaches the input operation detector according to claim 5, wherein the operation detection electrode is one of a plurality of operation detection electrodes arranged along the lower frame, and the wetting detection electrode is arranged to extend under the operation detection electrodes. (See Adams paragraph 63-64, 71-75 where Adams discusses carbon electrodes 58, 60 located next to the door handle proximity sensor where the presence of rain water will increase the signal between electrodes 58, 60),

(See Adams figure 7 and paragraph 64, 71 where the electrodes 50, 52, and 53 form a door handle proximity sensor which use capacitance to detect a user’s hand )  and a wetting detection electrode arranged next to the operation detection electrode, (See Adams paragraph 63-64, 71-75 where Adams discusses carbon electrode 60 located next to the door handle proximity sensor where the presence of rain water will increase the signal between electrode 60),  wherein the wetting detection electrode is closer to a metal component of the vehicle than the operation detection electrode and thereby has a tendency to be electrically coupled to the metal component more easily than the operation detection electrode so that if the water collection portion does not include water, (See Adams paragraph 63-64, 71-75 where Adams discusses electrode 58 which is made of a conductive material such as silver or ITO and functions as the driving electrode for the sensing electrode 60),   a degree of change in the capacitance of the operation detection electrode when the detection subject approaches the operation detection electrode and the wetting detection electrode is greater than a degree of change in the capacitance of the wetting detection electrode when the detection subject approaches the operation detection electrode and the wetting detection electrode, (See Adams paragraphs 69-75 where Adams discusses that a detected object will be grounded if a user’s hand is detected and a grounded object will have a greater effect and cause a decrease in capacitance on the electrodes 50, 52, and 54) and the wetting detection electrode is closer to the water collection portion than the operation detection electrode so that a degree of change in the capacitance of the wetting detection electrode when the water collection portion includes water is greater than a degree of change in the capacitance of the operation detection electrode when the water collection portion includes water. (See Adams paragraphs 69-75 where Adams discusses that a detected object will be floated if water is detected and the floating object will drive the signal on the carbon electrode 60 more positive, thus having more change sensitivity)
	Adams teaches a wetting detection electrode, however Adams does not explicitly teach a wetting detection electrode, wherein water from an outer surface of a vehicle, when the vehicle is wet, collects at a location referred to as a water collection portion, and the wetting detection electrode is closer to the water collection portion than the operation detection electrode, wherein if the water collection portion does not include water. However, in the same field of endeavor of capacitive sensors mount on vehicle doors Usui teaches wetting detection electrode, wherein water from an outer surface of a vehicle, when the vehicle is wet, collects at a location referred to as a water collection portion, and the wetting detection electrode is closer to the water collection portion than the operation detection electrode, wherein if the water collection portion does not include water. (See Usui figures 3A, 4A-C, 5A, 5B and paragraphs 83-96 where Usui teaches a contact sensing electrode 132 located within a guide groove 19 designed to collect water such that a water level 9A can be detected. The contact sensing LSI can discriminate whether the human hand or a water droplet is in contact with the contact sensing electrode 132 based upon the sensed capacitance value.) Therefore, it would have been obvious for one of ordinary skill in the art to substitute the wetting detection electrode of Adams with the contact sensing electrode 132 and guide groove 19 of Usui. One of ordinary skill in the art would have been motivated to perform the substitution for the advantage of/ benefit of substituting the more expensive (at the time of filing) carbon electrode for other electrode configurations that can use cheaper materials and thereby reduce cost.  

 	Consider claim 8, where Adams in view of Usui teaches the input operation detector according to claim 7, wherein the water collection portion is configured by a lower frame of a window portion in a door of the vehicle, and the operation detection electrode and the wetting detection electrode are  (See Usui figures 3A, 4A-C, 5A, 5B and paragraphs 83-96 where Usui teaches a contact sensing electrode 132 located within a guide groove 19 and positioned on the car door handle which is typically located by a lower frame of a window portion in a door of the vehicle.) Therefore, it would have been obvious for one of ordinary skill in the art to substitute the wetting detection electrode of Adams with the contact sensing electrode 132 and guide groove 19 of Usui. One of ordinary skill in the art would have been motivated to perform the substitution for the advantage of/ benefit of substituting the more expensive (at the time of filing) carbon electrode for other electrode configurations that can use cheaper materials and thereby reduce cost.  

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 3 recites: “an input operation determining unit configured to determine detection of the input operation using a corrected capacitance obtained by adding a capacitance of the wetting detection electrode to a capacitance of the operation detection electrode when the operation detection electrode has a greater capacitance change sensitivity than the wetting detection electrode.” While Usui teaches using a corrected capacitance by using a different sensing zone, it would not have been obvious for one of ordinary skill in the art to add a capacitance of the wetting detection electrode to a capacitance of the operation electrode. 
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 9 recites: “wherein the metal component includes an inner panel and an outer panel of a door of the vehicle.” While Adams teaches driving electrodes made of metal, it would not have been obvious for one of ordinary skill in the art to drive an inner panel or outer panel of a door as it would take far too much energy. Such a modification would render Adams inoperable, thus it would be a non-obvious modification. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809. The examiner can normally be reached 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624